  IN THE UNITED STATES DISTRICT COURT EASTERN DISTRICT OF TENNESSEE
                           AT CHATTANOOGA


 CHARLES TONEY,                           )
                                          )
         Plaintiff,                       )
 v.                                       )
                                          )
 HAMILTON COUNTY, TENNESSEE )
 SHERIFF JIM HAMMOND, Individually )                     No. 1:19-cv-00342-MFL-CHS
 and as an Employee or Agent of Hamilton )
 County, TN                               )              Leitman/Steger
 BLAKE KILPATRICK, Individually           )
 and as an Employee or Agent of Hamilton )               JURY TRIAL DEMANDED
 County, TN                               )
 JOHN DOES I-X, Individually and in their )
 official capacity as Employees or Agents )
 for Hamilton County, TN or any other     )
 unknown agency                           )
                                          )
         Defendants,                      )


       DEFENDANT BLAKE KILPATRICK’S MOTION FOR A DISCOVERY STATUS
               CONFERENCE WITH MAGISTRATE JUDGE STEGER


           COMES NOW Defendant Blake Kilpatrick and moves this Honorable Court to set a

 Discovery Status Conference in this matter to review the current status of discovery completed

 and to determine whether additional time for discovery is appropriate under the current

 circumstances. This motion is made pursuant to Fed. R. Civ. P. 16(b).

           This motion is being filed due to a series of events that started with a conversation between

 Plaintiff’s counsel, Andrew Clarke, and AUSA Alejandro Abreu1 yesterday about the Department

 of Justice (hereinafter DOJ) filing a motion to stay these proceedings pending the investigation

 currently being conducted by the Federal Bureau of Investigation (hereinafter FBI) into the events



 1
     AUSA Alejandro Abreu is assigned to the Northern District of Ohio in Cleveland.


Case 1:19-cv-00342-MFL-CHS Document 51 Filed 03/16/21 Page 1 of 3 PageID #: 293
 that give rise to this lawsuit. Mr. Abreu and AUSA Elliot Morrison are in charge of this

 investigation. Additionally, there is currently a motion to stay the discovery deposition of Blake

 Kilpatrick pending (Doc. 47 & 48).

         Counsel for all parties in this matter originally attempted to conduct depositions of all

 persons who could be identified who witnessed the arrest of Charles Toney. This includes at least

 three lay witnesses, the Plaintiff, and six law enforcement officers including Defendant Kilpatrick.

 Among those law enforcement officers were three Hamilton County Sheriff’s Deputies, one

 Chattanooga Police Officer, and two United States Marshalls.2 The parties agreed that it is the best

 practice in this case to depose all witnesses to the event that can be identified from day to day until

 these witnesses are completed.3 Originally, the parties were going to begin depositions in early

 February. However, as the beginning date approached, the parties determined that they were

 unable to locate Shaunessey McClendon and Jeron Williams4 and had not been able to determine

 how to locate one of the Marshalls at the scene.5 In addition, counsel had not been able to reach

 counsel associated with the Marshall’s service to determine what steps to take to subpoena a U.S.

 Marshall. It was also unclear with a pending investigation whether the Marshalls would be

 available to testify in a deposition.

         The parties then scheduled depositions to begin March 29, 2021. Counsel had decided after

 the last depositions were moved to contact the Civil Division of DOJ in the Eastern District of




 2 None of the other law enforcement officers have been sued and are only fact witnesses. They
 are Deputy Jim Usry, Deputy Marty Dunn, Officer Colton Krumrie, Marshall Michael Fugate
 and Agent Brad Fearn.
 3 There are at least three other people who are believed to be witnesses who cannot be identified

 at this time even though counsel for Kilpatrick and Toney have gone to great effort to do so.
 4 Potential eye witnesses to the event.
 5 Per information from the local US Marshall’s office, Brad Fearn has left the Service and joined

 another federal agency in Ohio. The city is unknown.


Case 1:19-cv-00342-MFL-CHS Document 51 Filed 03/16/21 Page 2 of 3 PageID #: 294
 Tennessee. Loretta Harber responded by email that a Touhy affidavit would have to be sent to

 Alejandro Abreu requesting authority to depose Mr. Fearn and Marshall Fugate. Shortly after that

 communication, Mr. Abreu called Mr. Clarke. Counsel for Defendant Kilpatrick has also spoken

 to Mr. Abreu and he advised that he will be filing his motion to stay these proceedings early next

 week.

         Under these circumstances, counsel for Defendant Kilpatrick requests this court set a status

 conference on discovery and scheduling as soon as possible.




                                               Respectfully submitted,

                                               TIDWELL AND ASSOCIATES, PC

                                               /s/ W.Gerald Tidwell
                                               W. Gerald Tidwell, Jr., BPR# 10136
                                               P. O. Box 4369
                                               Chattanooga, TN 37405
                                               Phone: (423) 602-7511
                                               Fax: (423) 602-7515
                                               Attorney for Defendant Blake Kilpatrick
                                               wgt@tidwellandassociates.com




Case 1:19-cv-00342-MFL-CHS Document 51 Filed 03/16/21 Page 3 of 3 PageID #: 295
